Title: From Thomas Jefferson to Chapman Johnson, 22 January 1826
From: Jefferson, Thomas
To: Johnson, Chapman

Dear Sir  Monticello Jan. 22. 26In my letter of the day before yesterday I committed a quid pro quo which just now occurs to me and must be corrected. I had before me the Riot act 1786. c. 142. and the Gaming act c. 147. §. 28 in the 1st Rev. Code 536 and 590. in the designation I named the former instead of the latter. of the Riot act we already have the use. but it is the 28th § of the Gaming act of which  no use can    be made against any description of persons but gamesters. that § prevents a witness from evading an answer to an interrogatory by saying the answer would charge himself. the students engaged in a riot will evade the Riot act in the same way unless this § can be extended to them. Accept the assurance of my great esteem and respect.Th: Jefferson